UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB /X/ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2002 / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-13635 SFG FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 13-320894 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 255 Executive Drive, Suite 408 Plainview, NY 11803 (Address of principal executive offices) (516) 349-9100 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [X] No [ ] As of April 30, 2002, the Registrant had 4,268,856 shares of common stock outstanding. Transitional Small Business Disclosure Format Yes [] No [X] SFG FINANCIAL CORPORATION FORM 10-QSB QUARTERLY PERIOD ENDED APRIL 30, 2002 TABLE OF CONTENTS PART 1 FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Stockholders' Equity (Deficiency) 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 8 Item 3. Controls and Procedures 8 PART II OTHER INFORMATION Item 1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 10 2 PART 1 - FINANCIAL INFORMATION ITEM I – FINANCIAL STATEMENTS SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF APRIL 30, 2002 2001 ASSETS Current Assets Accounts receivable $ 20 $ - Due from subsidiary - 97,217 Investment in subsidiaries - 414,851 Total Current Assets 20 512,068 Total Assets 20 512,068 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Liabilities Accounts payable and accrued expenses 76,669 93,566 Due to subsidiary 0 618,661 Total Liabilities 76,669 712,227 STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock; $.001 par value 100,000,000 shares authorized; 4,275,106 and 4,087,356 shares issued and outstanding at April 30, 2002 and 2001, respectively 4,275 4,087 Additional paid in capital 2,407,636 2,311,840 Retained earnings (2,488,560 ) (2,516,086 ) Total Stockholders' Equity (Deficiency) (76,649 ) (200,159 ) Total Liabilities and Stockholders' Equity (Deficiency) $ 20 $ 512,068 The accompanying notes are an integral part of the financial statements. 3 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED APRIL 30, 2002 2001 Revenue: Rental income $ - $ - Total Revenues - - Operating Expenses Professional fees 1,000 3,569 Administrative expenses - 26,250 Total Operating Expenses 1,000 29,819 Income (Loss) From Operations (1,000 ) (29,819 ) Provision for Taxes New York State corporate taxes 155 155 Net Income (Loss) $ (1,155 ) $ (29,974 ) Earnings Per Share $ (0.00 ) $ (0.01 ) Weighted Average of Number of Common Shares Outstanding 4,271,981 4,057,106 The accompanying notes are an integral part of the financial statements. 4 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIENCY) FOR THE THREE MONTHS ENDED APRIL 30, 2 COMMON STOCK CAPITALIN EXCESS RETAINED SHARES AMOUNT OF PAR EARNINGS Balance at January 31, 2001 4,026,856 $ 4,027 $ 2,281,650 $ (2,486,112 ) Shares issued for services 60,500 60 30,190 - Net Income (Loss) for the three months ended April 30, 2001 - - (29,974 ) Balance at April 30, 2001 4,087,356 4,087 2,311,840 (2,516,086 ) Shares issued for services 181,500 182 90,568 - Net Income (Loss) for the nine months ended January 31, 2002 28,681 Balance at January 31, 2002 4,268,856 4,269 2,402,408 (2,487,405 ) Shares issued for services 6,250 6 5,228 - Net Income (Loss) for the three months ended April 30, 2002 - - (1,155 ) Balance at April 30, 2002 4,275,106 $ 4,275 $ 2,407,636 $ (2,488,560 ) The accompanying notes are an integral part of the financial statements. 5 SFG FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS April 30, 2002 and 2001 1. Organization and significant accounting policies: Summary of accounting policies This summary of accounting policies of SFG Financial Corporation (the Company) is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management who are responsible for the integrity and objectivity of the financial statements. These accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Prior years’ financial statements Prior years’ financial statements were presented on a consolidated basis consisting of SFG Financial Corporation and its wholly owned subsidiaries. On January 21, 2002, the company sold both of its wholly-owned subsidiaries to a related shareholder for a nominal consideration. The prior years’ financial statements have been restated in order to reflect assets, liabilities, and operations of SFG Financial Corporation only and to exclude those of its subsidiaries. Business operations The Company, without its subsidiaries, is merely a shell with no real business activity. It has been kept active as a holding company whose purpose is to seek out and attract business partners for possible mergers. Cash The Company has no cash or cash equivalents as part of its balance sheet. All expenses shown have been accrued and are owing. The Company intends to pay these expenses upon completion of a successful business merger. Net income (loss) per common share Net Income (loss) per Common Share is computed using the weighted average number of common shares outstanding during each period. Income taxes Income taxes are provided for the tax effects of transactions reported in the Financial Statements and consist primarily of taxes currently due. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from these estimates. 6 2. Related party transactions Lease The Company leases office space on a month-to-month basis from an officer of the Company. The Company paid no rent for the three months ended April 30, 2002 and 2001. Consulting Agreements The Company paid $0 and $26,250 during the three months ended April 30, 2002 and 2001, respectively, to a material interested parties, officers, directors or advisorsto the officers and directors for consulting and other fees. 3. Stock based compensation The Company has a stock option plan for employees and others who render services to the Company or its subsidiaries. Under the Plan the Company may grant options for up to 2,500,000 shares of common stock. The exercise price of each option will be fixed by the Board of Directors but shall not be less than the fair market value per share for the Company’s stock on the date of the grant. The Board shall determine the term of the options; however, options to 10% or more shareholders shall not be exercisable more than five tears after the date of granting the option. As of April 30, 2002 and 2001 there were no options granted. 4. Going concern These financial statements are presented on the basis that the Company is a going concern.Going concern contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time. As stated in Note #1 the Company has elected to implement a business plan that has allowed it to continue operations while identifying a merger partner. There can be no assurance that a merger will be completed. 7 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS Plan of Operation During the period covered by this Report, no revenues were generated from our leasing activities. Management is continuing its efforts to maintain its status as a fully compliant public company. The lack of working capital has made it difficult to complete our audits and filings in a timely manner. A minimum of $25,000 will be required to operate for the next nine months. Our plan is subject to many risks. No assurances of success can be given. We are subject to many risks. Forward Looking Statements The foregoing Management’s Discussion and Analysis or Plan of Operation and other parts of this Report may contain “forward looking statements” within the meaning of Rule 175 under the Securities Act of 1933, as amended, and Rule 3b-6 under the Securities Act of 1934, as amended, including statements regarding, among other items, the Company business, the Company strategies, projections, and anticipated trends in the Company and in any industry in which it operates. The words “believe”, “expect”, “anticipate”, “intends”, “forecast”, “project”, and similar expressions identify forward-looking statements. These forward-looking statements are based largely on the Company’s expectations and are subject to a number of risks and uncertainties, certain of which are beyond the Company’s control. The Company cautions these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward looking statements. The Company disclaims any intent or obligations to update forward looking statements. ITEM 3 - CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures; as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of March 31, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures need to be improved significantly to insure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is (1) accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure; and (2) recorded, processed, summarized and reported, within the time periods specified in the Commission's rules and forms. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the first quarter of fiscal 2002 that have materially affected, or is reasonable likely to materially affect, our internal control over financial reporting. 8 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS Not Applicable ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OFPROCEEDS None ITEM 3 - DEFAULTS ON SENIOR SECURITIES Not Applicable ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not Applicable ITEM 5 - OTHER INFORMATION Not Applicable ITEM 6 - EXHIBITS 31.1 Certification of CEO, CFO Pursuant to 13a-14(a) or 15d-14(a) under the Exchange Act. 32.1 Certification of the CEO, CFO pursuant to 18 U.S.C Section 1350 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SFG FINANCIAL CORPORATION Dated:September 28, 2007 By: /s/ BRUCE STEPHENS Bruce Stephens Chief Executive Officer and Principal Accounting Officer 10
